Citation Nr: 0917183	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  00-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthroscopy chondromalacia of the right knee, 
with a torn meniscus with subluxation.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative osteoarthritis of the right knee.  

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right little finger.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

5.  Entitlement to an effective date prior to January 1, 
2004, for the grant of a separate 20 percent rating for 
degenerative osteoarthritis of the right knee.  




REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a disability rating in excess 
of 30 percent for his right knee chondromalacia with torn 
meniscus, status post-arthroscopy, and a compensable rating 
for residuals of a fracture of the right little finger.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  

This appeal also arises from a July 2000 rating decision 
which denied the Veteran a TDIU.  He also subsequently 
initiated and perfected an appeal of this rating 
determination.  In February 2002, the Veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  

Finally, this appeal also arises from a June 2004 rating 
decision, notice of which was afforded the Veteran in August 
2004, which awarded him a temporary total rating for 
convalescence purposes from November 7, 2003, to January 1, 
2004, for his right knee disability.  This rating also 
separated the Veteran's single service connection rating for 
a right knee disability into two separate ratings; first, 
service connection for degenerative osteoarthritis of the 
right knee, rated as 20 percent disabling from January 1, 
2004, and second, service connection for chondromalacia of 
the right knee, with torn meniscus, status post-arthroscopy, 
rated as 10 percent disabling from November 7, 2003.  The 
Veteran has filed a notice of disagreement regarding the 
effective date assigned the grant of a 20 percent rating for 
osteoarthritis.  The Board observes that while the Veteran's 
disability rating for his right knee was modified from a 
single 30 percent rating into separate 20 and 10 percent 
ratings, the regulatory provisions governing the reduction of 
disability ratings are not applicable here, where the 
combined rating, and compensation payable thereto, for the 
right knee remained the same.  See 38 C.F.R. § 3.105(e) 
(2008).  

This appeal was originally presented to the Board in December 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected 
disabilities of the right knee and right little finger.  He 
also seeks a TDIU, and an earlier effective date for the 
award of a separate disability rating.  However, for the 
reasons to be discussed below, these issues must be remanded 
for additional development.  

First, the Board observes that the Veteran is in receipt of 
Social Security Disability benefits, according to a December 
2002 award letter.  VA's duty to assist includes an 
obligation to obtain Social Security Administration (SSA) 
records when they may be relevant and VA has actual notice 
that the Veteran is seeking or has sought SSA benefits.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  In the present 
case, it appears the RO made an initial attempt to obtain 
these records, as evidenced by a July 2004 fax sent to the 
SSA Division of Disability Operations in Baltimore, Maryland, 
but the record does not indicate any response, or SSA 
records, were ever received, and it doesn't appear that there 
was a follow-up effort by the RO.  As these records are 
required to be obtained by VA, additional follow-up actions 
are required to fulfill VA's duty to assist.  

Next, the Board observes the Veteran stated in August 2006 
that, "due to my service-connected conditions I am going 
through vocational rehabilitation for independent living."  
This statement suggests his service-connected disabilities 
require specialized rehabilitation training to overcome the 
impairment of his occupational and social functioning, and 
the records of such rehabilitation are potentially pertinent 
to his appeal.  However, his vocational rehabilitation folder 
is not associated with the claims file.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008).  This duty includes 
obtaining pertinent medical and other records identified by 
the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008). 

The Board next observes that in a June 2004 rating decision, 
of which the Veteran was notified in August 2004, he was 
awarded a temporary total rating for convalescence purposes 
from November 7, 2003, to January 1, 2004, for his right knee 
disability.  This rating also separated the Veteran's single 
service connection rating for a right knee disability into 
two separate ratings; first, service connection for 
degenerative osteoarthritis of the right knee, rated as 20 
percent disabling from January 1, 2004, and second, service 
connection for chondromalacia of the right knee, with torn 
meniscus, status post-arthroscopy, rated as 10 percent 
disabling from November 7, 2003.  His representative filed an 
August 2005 statement apparently contesting the effective 
date assigned for the award of a separate 20 percent rating 
for osteoarthritis of the right knee.  In response, the RO 
sent the Veteran a June 2006 letter stating it could not 
accept a notice of disagreement on the issue of an earlier 
effective date for the award of a separate disability rating, 
as a temporary total rating had been awarded prior to January 
1, 2004.  However, as the Veteran has been service-connected 
for a right knee disability since January 1, 1993, and the 
temporary total rating was effective only from November 7, 
2003, he could conceivably be awarded an earlier effective 
date for the award of a separate rating for osteoarthritis of 
his right knee, and a statement of the case should have been 
issued on this issue.  Under governing caselaw, the Board is 
required to remand this matter to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Finally, the Board notes that within the most recent 
supplemental statement of the case, issued in September 2008, 
the RO failed to include the issue of entitlement to a TDIU.  
This issue was previously perfected by the Veteran for 
appellate review upon the December 2000 filing of a VA Form 
9.  As this benefit has neither been granted by VA nor 
withdrawn by the Veteran, it remains in appellate status, and 
should be afforded appropriate development and 
readjudication, to include the issuance of a supplemental 
statement of the case if it remains denied by VA.  See 
38 C.F.R. § 19.31 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request any 
documents associated with the Veteran's 
December 2002 Social Security Disability 
benefits determination.  If the requested 
records cannot be located, this fact must 
be communicated to the Veteran and noted 
in the claims folder.  

2.  Obtain the Veteran's vocational 
rehabilitation folder and associate it 
with the claims file.  If no such records 
are available, inform the Veteran and 
document this request for the claims 
file.  

3.  Issue the Veteran and his 
representative a statement of the case on 
the issue of entitlement to an effective 
date prior to January 1, 2004, for the 
award of a 20 percent rating for 
degenerative osteoarthritis of the right 
knee.  They should also be advised that, 
for the Board to have jurisdiction in the 
matter, they must file a timely 
substantive appeal responding to the 
statement of the case.  Should they do 
so, the matter should be returned to the 
Board for appellate review.  

4.  After giving the appellant an 
opportunity to supplement the record, the 
RO should readjudicate the Veteran's 
claims, to include his pending TDIU 
claim, in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

